Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 3, 2017 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-09225 H.B. FULLER COMPANY (Exact name of registrant as specified in its charter) Minnesota 41-0268370 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1200 Willow Lake Boulevard, St. Paul, Minnesota 55110-5101 (Address of principal executive offices) (Zip Code) (651) 236-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The number of shares outstanding of the Registrant’s Common Stock, par value $1.00 per share, was 50,533,586 as of June 23, 2017. 1 Table of Contents H.B. Fuller Company Quarterly Report on Form 10-Q Table of Contents Page PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 3 Condensed Consolidated Statements of Income for the three and six months ended June 3, 2017 and May 28, 2016 3 Condensed Consolidated Statements of Comprehensive Income for the three and six months ended June 3, 2017 and May 28, 2016 4 Condensed Consolidated Balance Sheets as of June 3, 2017 and December 3, 2016 5 Condensed Consolidated Statements of Total Equity as of June 3, 2017 and December 3, 2016 6 Condensed Consolidated Statements of Cash Flows for the six months ended June 3, 2017 and May 28, 2016 7 Notes to Condensed Consolidated Financial Statements 8 ITEM 2. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 ITEM 4. CONTROLS AND PROCEDURES 41 PART II. OTHER INFORMATION 41 ITEM 1. LEGAL PROCEEDINGS 41 ITEM 1A. RISK FACTORS 43 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 43 ITEM 6. EXHIBITS 44 SIGNATURES 45 2 Table of Contents PART I. FINA NCIAL INFORMATION Item 1. Financial Statements H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Income (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 3, May 28, June 3, May 28, Net revenue $ Cost of sales ) Gross profit Selling, general and administrative expenses ) Special charges, net - ) - ) Other income (expense), net ) ) ) Interest expense ) Income before income taxes and income from equity method investments Income taxes ) Income from equity method investments, net of tax Net income including non-controlling interests Net income (loss) attributable to non-controlling interests 3 ) ) ) Net income attributable to H.B. Fuller $ Earnings per share attributable to H.B. Fuller common stockholders: Basic Diluted Weighted-average common shares outstanding: Basic Diluted Dividends declared per common share $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents H.B. FULLER COMPAN Y AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (In thousands) (Unaudited) Three Months Ended Six Months Ended June 3, May 28, June 3, May 28, Net income including non-controlling interests $ Other comprehensive income Foreign currency translation Defined benefit pension plans adjustment, net of tax Interest rate swaps, net of tax 10 10 20 20 Cash-flow hedges, net of tax ) ) ) Other comprehensive income Comprehensive income Less: Comprehensive income attributable to non-controlling interests 3 64 34 Comprehensive income attributable to H.B. Fuller $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except share and per share amounts) (Unaudited) June 3, December 3, Assets Current assets: Cash and cash equivalents $ $ Trade receivables (net of allowances of $12,376 and $12,310, as of June 3, 2017 and December 3, 2016, respectively) Inventories Other current assets Total current assets Property, plant and equipment Accumulated depreciation ) ) Property, plant and equipment, net Goodwill Other intangibles, net Other assets Total assets $ $ Liabilities, redeemable non-controlling interest and total equity Current liabilities: Notes payable $ $ Current maturities of long-term debt Trade payables Accrued compensation Income taxes payable Other accrued expenses Total current liabilities Long-term debt, excluding current maturities Accrued pension liabilities Other liabilities Total liabilities Commitments and contingencies (Note 16) Redeemable non-controlling interest - Equity: H.B. Fuller stockholders' equity: Preferred stock (no shares outstanding) shares authorized – 10,045,900 - - Common stock, par value $1.00 per share, shares authorized – 160,000,000, shares outstanding – 50,517,212 and 50,141,343, as of June 3, 2017 and December 3, 2016, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total H.B. Fuller stockholders' equity Non-controlling interests Total equity Total liabilities, redeemable non-controlling interest and total equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Statemen ts of Total Equity (In thousands) (Unaudited) H.B. Fuller Company Shareholders Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Non- Controlling Interests Total Balance at November 28, 2015 $ ) $ $ Comprehensive income (loss) - - ) Dividends - - ) - - ) Stock option exercises - - - Share-based compensation plans other, net - - - Tax benefit on share-based compensation plans - Repurchases of common stock ) ) - - - ) Redeemable non-controlling interest - ) ) Balance at December 3, 2016 ) Comprehensive income - - 34 Dividends - - ) - - ) Stock option exercises - - - Share-based compensation plans other, net - - - Tax benefit on share-based compensation plans - Repurchases of common stock ) ) - - - ) Purchase of redeemable non-controlling interest - 94 - - - 94 Redeemable non-controlling interest - ) ) Balance at June 3, 2017 $ ) $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 6 Table of Contents H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated State ments of Cash Flows (In thousands) (Unaudited) Six Months Ended June 3, 2017 May 28, 2016 Cash flows from operating activities: Net income including non-controlling interests $ $ Adjustments to reconcile net income including non-controlling interests to net cash provided by operating activities: Depreciation Amortization Deferred income taxes 7 Income from equity method investments, net of dividends received ) ) Gain on sale of assets ) - Share-based compensation Excess tax benefit from share-based compensation ) ) Gain on mark to market adjustment to contingent consideration liability ) ) Non-cash charge for sale of inventories revalued at acquisition Change in assets and liabilities, net of effects of acquisitions: Trade receivables, net ) Inventories ) ) Other assets Trade payables ) Accrued compensation ) ) Other accrued expenses ) ) Income taxes payable ) Accrued / prepaid pensions ) ) Other liabilities ) Other ) ) Net cash provided by operating activities Cash flows from investing activities: Purchased property, plant and equipment ) ) Purchased businesses, net of cash acquired ) ) Purchased investments ) - Proceeds from sale of property, plant and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt - Repayment of long-term debt and payment of debt issuance costs ) ) Net (payment of) proceeds from notes payable ) Dividends paid ) ) Purchase of redeemable non-controlling interest ) - Proceeds from stock options exercised Excess tax benefit from share-based compensation Repurchases of common stock ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Dividends paid with company stock $ 65 $ Cash paid for interest, net of amount capitalized of $101 and $314 for the periods ended June 3, 2017 and May 28, 2016, respectively $ $ Cash paid for income taxes, net of refunds $ $ 7 Table of Contents H.B. FULLER COMPANY AND SUBSIDIARIES Notes to Condensed Consolid ated Financial Statements (Amounts in thousands, except share and per share amounts) (Unaudited) Note 1 : Basis of Presentation The accompanying unaudited interim Condensed Consolidated Financial Statements of H.B. Fuller Company and Subsidiaries have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information necessary for a fair presentation of results of operations, comprehensive income, financial position, and cash flows in conformity with U.S. generally accepted accounting principles. In our opinion, the unaudited interim Condensed Consolidated Financial Statements reflect all adjustments of a normal recurring nature considered necessary for the fair presentation of the results for the periods presented. Operating results for interim periods are not necessarily indicative of results that may be expected for the fiscal year as a whole. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses, and related disclosures at the date of the financial statements and during the reporting period. Actual results could differ from these estimates. These unaudited interim Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and Notes thereto included in our Annual Report on Form 10-K for the year ended December 3, 2016 as filed with the Securities and Exchange Commission. On December 4, 2016, for our subsidiaries in Latin America, we changed the functional currency from the U.S. dollar to the entity’s local currency based on management’s analysis of the changes of the economic facts and circumstances in which these subsidiaries operate. The change in functional currency is accounted for prospectively from December 4, 2016 and financial statements prior to and including the six months ended May 28, 2016 and the year ended December 3, 2016 have not been restated for the change in functional currency. Monetary assets and liabilities have been remeasured to the U.S. dollar at current exchange rates. Non-monetary assets (property, plant and equipment, net; goodwill; and intangible assets, net) have been remeasured to reflect the difference between the exchange rate when the asset arose and the exchange rate on the date of the change in functional currency. As a result of this change in functional currency, we recorded an$11,317cumulative translation adjustment included in other comprehensiveincome for the six months ended June 3, 2017. New Accounting Pronouncements In May 2017, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2017-09, Compensation—Stock Compensation (Topic 718): Scope of Modification Accounting . The ASU was issued to provide guidance about which changes to the terms or conditions of a share-based payment award require an entity to apply modification accounting. Our effective date for adoption of this guidance is our fiscal year beginning December 2, 2018 with early adoption permitted. We will apply this guidance to applicable transactions after the adoption date. In March 2017, the FASB issued ASU No. 2017-07,
